ORDER
ROBERT A. FRANCO of MORRISTOWN, who was admitted to the bar of this State in 1989, having been suspended from the practice of law for a period of three months since January 4, 2013, by Order of the Court filed December 5, 2012;
And the Disciplinary Review Board thereafter having filed with the Court pursuant to Rule l:20-15(k), a recommendation that ROBERT A FRANCO be temporarily suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with a stipulation of settlement in a fee arbitration matter;
And good cause appearing;
It is ORDERED that ROBERT A. FRANCO be temporarily suspended from the practice of law, effective February 28, 2013, and until respondent complies with the settlement agreement in Docket No. X-2012-021F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that ROBERT A. FRANCO remain suspended from the practice of law pursuant to the Order filed December 5, 2012 (D-157-11; 071391) and pending his compliance with the *59stipulation of settlement, entered in District Docket No. X-2012021F, and his payment of a sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that ROBERT A. FRANCO shall continue to be restrained and enjoined from the practice of law until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys.